This appeal is from a final decree in a suit to foreclose a mortgage on real estate. The defense to the bill to foreclose was presented by answer in which it was among other things prayed that rescission and cancellation of the mortgage be granted and that the purchase money paid on the subject matter thereof be returned to the mortgagor.
The sole question pressed for our determination is whether or not the record discloses such misrepresentation, mistake or fraud on the part of complainant vendor as would warrant a court of equity in decreeing a cancellation of the mortgage and return to the vendee of the amount paid on the purchase price.
We have examined the record and it exemplifies a typical "boom time" transaction in which all parties were sui juris had knowledge of the res, ignored specifications, cast bills of particulars to the discard, and had not time or place to heed the bona fides of the trade. The boom vanished like a mist as did the presumed value of the mortgagor's equity, but in his dilemma, he seeks the aid of this court to relieve him in his distress. For all the record shows, Appellants knew as much about the premises involved as Appellee did and there is no showing that the sale was induced by fraud or misrepresentation or that any representation whatever was asked for or volunteered by Appellee.
The Chancellor denied the relief prayed for and his decree is hereby affirmed.
Affirmed.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD, C.J., AND ELLIS, AND BROWN, J.J., concur in the opinion and judgment. *Page 523